Citation Nr: 0203825	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  94-45 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A. H., N. H.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran served on active duty from July 1980 to March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision that denied the 
veteran's application to reopen a claim of service connection 
for schizophrenia. 

The veteran's claim was before the Board in May 1996, at 
which time it was remanded, and again in July 1999, at which 
time the veteran's claim was reopened and remanded.  

The veteran's claim for a psychiatric disability was 
originally denied in a September 1990 rating decision.  The 
veteran did not appeal the decision and it became final.  


FINDINGS OF FACT

1.  There is not clear and unmistakable evidence that the 
veteran's schizophrenia preexisted service.  

2.  The veteran's schizophrenia had its onset in service.


CONCLUSION OF LAW

Service connection for schizophrenia is granted.  38 U.S.C.A. 
§ 1131, 1132 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records show that he had a 
normal psychiatric evaluation at his enlistment examination 
in June 1980.  They also show that he had been hospitalized 
and underwent a psychiatric evaluation in December 1980 at 
which time he was diagnosed as having a mixed personality 
disorder.  Results of this evaluation included findings that 
there was no psychiatric disease or defect which warranted 
disposition through medical channels.

In January 1981 the veteran underwent a "Chap 13" 
examination.  It is noted on the examination report that the 
veteran had had a nervous breakdown in December 1980 and had 
been hospitalized for three to four weeks.

According to service medical records dated later in January 
1981, a request had been made that the veteran undergo 
another mental health evaluation.  In this regard, a January 
1981 consultation sheet notes that the veteran had exhibited 
erratic behavior and voiced extreme and illogical religious 
statements.  He refused to obey orders and could not be 
reasoned with.  It is noted that he wore outlandish and mixed 
civilian clothes, wore a rosary around his neck and carried 
books and publications of mixed religious denominational 
origin.  When approached by superiors he shouted prayers and 
sang nonsensical songs of religious content to drown them out 
when they spoke.  He claimed that the division patch was the 
sign of the devil and that variously accused officers and 
non-commissioned officers of the unit were fascists and 
communists as well as "KKK" members and that the Army was 
really the "KKK".

In March 1981 the veteran was administratively discharged 
from the Army.

The record contains a June 1984 discharge summary from a 
private hospital showing that the veteran had been committed 
because of violent behavior with family members and the Chief 
of Police.  The summary notes that the veteran apparently had 
a lengthy history of strange behavior and that in 1981 his 
bizarre behavior and paranoid religious ideations led to an 
Administrative Discharge from the U.S. Army.  It is also 
noted that the veteran reportedly continued to exhibit 
strange behavior.  He was diagnosed as having schizophrenia, 
paranoid type in remission.

A private hospital record dated in December 1989 shows that 
the veteran had been hospitalized for four days and that this 
followed a 10 day hospitalization at another hospital which 
the veteran had not liked.  He was diagnosed as having 
Schizophrenia, paranoid type.

Later in December 1989 the veteran had been voluntarily 
admitted to a VA hospital due to complaints of auditory 
hallucinations, poor sleep and paranoid ideation.  He was 
diagnosed as having schizo-affective disorder.

A January 1990 VA outpatient record shows that the veteran 
had attended outpatient treatment at the mental health clinic 
on ten occasions and was being discharged.

In May 1990 the veteran filed a claim of service connection 
for schizophrenia.

In a September 1990 rating decision, the RO denied the 
veteran's claim of service connection for a nervous 
disability.  The basis of the denial was that the veteran's 
inservice diagnosis of a personality disorder was in the 
nature of a constitutional/developmental abnormality and was 
not a disability for which compensation was available.

Later in September 1990 the RO received hospital records 
dated in December 1989 that contain the veteran's chief 
complaint at admission of an inability to eat for weeks.  The 
physician noted that the veteran had a history of psychiatric 
disorders was and had been admitted for decompensation 
schizophrenia.  He was diagnosed as having schizo-affective 
disorder.

In another September 1990 rating decision, the RO continued 
to deny the veteran's claim of service connection for 
schizophrenia.

The following evidence was submitted to the RO following the 
veteran's January 1994 application to reopen a claim of 
service connection for schizophrenia.

Private hospital records in November 1991 show that the 
veteran had been voluntarily admitted after becoming 
increasingly agitated, feeling suspicious and paranoid, and 
hearing voices.  The discharge summary notes that he had been 
suffering from psychiatric problems since 1984 and had been 
maintained on various psychotropic medication.  It is also 
noted that he had been unable to function in life and was a 
possible danger to himself.  A diagnostic impression was 
given of schizophrenia, paranoid type in acute exacerbation.

In July 1994 the RO denied the veteran's application to 
reopen a claim of service connection for schizophrenia.

In the veteran's August 1994 Notice of Disagreement, he said 
that he had been given Haldol in service for his nervous 
condition and he believed that this represented the early 
stages of schizophrenia.

In September 1994 the RO received service records which 
included statements made by the veteran's fellow servicemen 
in 1981.  According to these statements, the veteran had been 
seen refusing to obey orders, including refusing to wear his 
military uniform, and had also been seen making allegations 
that the Army was communist.  These records also include a 
recommendation that the veteran be found unfit for service 
and that he be administratively removed from service due to 
his "extremely irrational and fanatical religious behavior" 
that had resulted in his removal from the unit by a mental 
hygiene counselor and military policeman.

At a hearing at the RO in January 1995 the veteran said that 
he had been discharged from service after being found 
incapable of being a soldier, but that he should have been 
given a medical discharge.

At a hearing before a traveling member of the Board in May 
1999, the veteran's representative argued that the veteran 
had been given an outdated diagnosis of personality disorder 
in service and that what he really had was schizophrenia.  
The veteran testified that the first time he experienced 
psychiatric problems was in service.  He said that he had 
been seeing a Dr. P. for 10 years for his psychiatric 
problems and that his current treatment included weekly 
visits with a therapist and monthly visits with Dr. P.  He 
said that he was one of 10 children and that he and three of 
his siblings had all been diagnosed as having schizophrenia.  
He said that he had been receiving social security benefits 
since 1992 or 1993.  He said that he would never leave the 
house and go anywhere without his brother.  Two of his 
brothers testified that they also had schizophrenia and that 
no one in their family had ever been diagnosed as having a 
personality disorder.  The veteran's younger brother said 
that following service the veteran was not himself and had 
been really sick.  He said that he could tell that the 
veteran was sick by the way he dressed and combed his hair 
and carried on and that the veteran was always staring in the 
mirror.

Dr. M. P. submitted a statement and psychiatric report dated 
May 2000, in which he noted that he had been treating the 
veteran since 1989.  He opined that the veteran's psychiatric 
disability was clearly service-connected.  

The veteran underwent a VA psychological examination in 
November 2000.  It was noted that the veteran was 
administratively discharged from the Army with a diagnosis of 
mixed personality disorder.  The veteran maintains that he 
got sick in service and was hospitalized at Ft. Gordon for 3-
4 weeks, and given Haldol which made him have a seizure.  It 
was noted that the veteran enlisted in the military when he 
was 17 1/2, and that he had trouble concentrating while in high 
school.  It was noted that there was a strong family history 
of schizophrenia, with 5 of 10 siblings having schizophrenia.  
The veteran admitted to auditory hallucinations prior to 
entry in service.  

The psychologist stated that the veteran was considered to 
have experienced a psychotic episode in service, but that he 
first began to experience the prodromal symptoms of 
schizophrenia in high school.  It was noted that the veteran 
reported having auditory hallucinations while in high school, 
interfering with his ability to concentrate, and that he also 
had behavioral problems and sexual preoccupation consistent 
with his diagnosis, as well as a strong family history with 3 
other siblings having schizophrenia.  It was also noted that 
on his medical evaluation dated June 1980, the item regarding 
previous nervous problems of any sort was crossed out, and 
checked no.  It was noted that on the veteran's Chapter 13 
medical evaluation dated January 1981, he cited problems for 
the previous 3 years with migraine headaches.  The examiner 
stated that it was not unusual for individuals experiencing 
auditory hallucinations and the prodromal symptoms of 
schizophrenia to cite headaches or other physical symptoms in 
lieu of admitting to psychiatric symptoms.  

The psychologist stated that while the veteran was considered 
to have had a psychotic episode in service, this was 
considered consistent with the normal course of his 
psychiatric disorder and the psychiatric condition existing 
prior to entry into the military.  The examiner concluded 
that the veteran's schizophrenia was not considered to have 
been the result of his military service nor related to any 
injury/disease acquired in service.  


Analysis

The veteran claims that he is entitled to service connection 
for schizophrenia.  The veteran has been informed of the 
evidence necessary to substantiate his claim (most recently 
in the October 2001 Supplemental Statement of the Case) and 
provided an opportunity to submit such evidence.  Moreover, 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim.  The 
veteran has been examined by the VA in connection with his 
claim.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance or notification would aid 
in the substantiation of the claim.  38 U.S.C. §§ 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  Accordingly, 
it is not necessary to remand the claim for development under 
the provisions of the Veterans Claims Assistance Act of 2000.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Service 
connection is warranted for a disability if the evidence 
supports the claim or is in relative equipoise; if the 
preponderance of the evidence is against the claim, the claim 
must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The burden of proof is on VA to rebut the presumption 
by producing clear and unmistakable evidence that the 
veteran's disability existed prior to service.  In 
determining whether there is clear and unmistakable evidence 
that an injury or disease existed prior to service, the Board 
considers the history recorded at the time or examination, 
together with all other material evidence, including medical 
judgments, accepted medical principles, and the veteran's 
history of clinical factors. 38 U.S.C.A. §§ 1131, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  

It is noted that a "clear and unmistakable evidence" standard 
is a higher standard of proof than an "at least as likely as 
not" standard.  Thus, even if it is at least as likely as not 
that schizophrenia pre-existed active service, this evidence 
does not rise to the standard necessary to overcome the 
presumption of soundness.

The evidence clearly shows that the veteran has 
schizophrenia.  The question that must be answered is when 
the veteran developed his schizophrenia.  The first medically 
documented diagnosis of schizophrenia is from a hospital 
discharge summary dated June 1984, more than 3 years after 
the veteran left service in March 1981.  Although the veteran 
was hospitalized and underwent several psychiatric 
evaluations in service (and was subsequently administratively 
discharged), the evidence only shows diagnoses of mixed 
personality disorder.  There is no inservice diagnosis of 
schizophrenia.  

At the veteran's induction examination in June 1980, his 
psychiatric evaluation was normal.  Thus, he is considered to 
have been in sound condition when accepted into service 
unless there is clear and unmistakable evidence that 
schizophrenia preexisted thereto.  38 C.F.R. § 3.304(b).  
There are no medical records showing that the veteran sought 
psychiatric treatment prior to service.  The only medical 
evidence on this subject is an opinion from a VA psychologist 
who concluded in November 2000 (after reviewing the veteran's 
records and talking to him) that the veteran experienced a 
psychotic episode in service, and first experienced the 
prodromal symptoms of schizophrenia in high school prior to 
service.  

The VA examiner made his opinion based on the veteran's 
description of having behavioral problems, difficulty 
concentrating, and auditory hallucinations in high school, 
along with the veteran's family history of schizophrenia.  
The examiner also noted that on the veteran's June 1980 
medical evaluation, the veteran initially checked yes in the 
box as to whether he had nervous problems or not.  The 
examiner also commented that it was not unusual for 
individuals experiencing hallucinations and the prodromal 
symptoms of schizophrenia to cite headaches or other physical 
symptoms, and in so commenting, he noted that on the 
veteran's January 1981 medical evaluation, the veteran had 
described having had migraine headaches for 3 years, which 
meant that they would have started prior to service.  

In Miller v. West, 11 Vet. App. 345 (1998), the Court 
observed that a July 1968 inservice psychiatric evaluation 
report and a July 1968 medical board report each indicated 
that the veteran's psychiatric disorder had preexisted 
service.  

The Court, however, held: 

Based on the record before the Court, the 
only evidence supporting the Board's 
conclusion that the appellant's 
psychiatric condition existed prior to 
service consists of the July 1968 
reports.  However, these reports are not 
supported by any contemporaneous clinical 
evidence or recorded history in this 
record.  A bare conclusion, even one 
written by a medical professional, 
without a factual predicate in the record 
does not constitute clear and 
unmistakable evidence sufficient to rebut 
the statutory presumption of soundness.  
As a result, the Board's conclusion that 
the appellant's psychiatric condition 
existed prior to service must be 
reversed.

Id. at 348.

The "clear and unmistakable evidence" standard is certainly a 
higher standard of proof than the "at least as likely as not" 
standard.  Thus, even if it is at least as likely as not that 
schizophrenia pre-existed active service, this would not be 
enough to overcome the presumption of soundness.  

Here, the only evidence that the veteran had schizophrenia 
prior to service consists of a psychologist's opinion 20 
years after the fact.  The opinion was primarily based on 
things that the veteran described but were not a matter of 
record (the veteran's description of having behavioral 
problems, difficulty concentrating, and auditory 
hallucinations in high school, and the veteran's description 
of having had migraine headaches for 3 years at his January 
1981 medical evaluation).  There is no contemporaneous 
clinical evidence or recorded history in the record of these 
events, other than the VA psychologist's recordation of this 
history.  No other post-service examination notes these 
symptoms prior to service.  

As noted above, a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record, does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness.  
Miller at 348.  Since the examiner cited reasons for his 
conclusion that the veteran's schizophrenia pre-existed 
service, this case is not completely analogous to Miller.  
However, given the fact that there is no clinical evidence of 
the pre-service symptoms the VA psychologist noted, and that 
there is no post-service examination which notes these 
symptoms prior to service (other than the VA psychologist's 
recordation of this history), this case bears enough of a 
resemblance to Miller so that the psychologist's opinion 
based on the veteran's described history of these symptoms 
does not constitute clear and unmistakable evidence that 
schizophrenia preexisted service.  

While it is true that the VA psychologist also cited the 
veteran's familial history of schizophrenia, and that on the 
veteran's June 1980 medical evaluation prior to service, the 
veteran initially checked yes in the box as to whether he had 
nervous problems, these facts do not raise the examiner's 
opinion to the level required to prove clear and unmistakable 
evidence that the schizophrenia preexisted service.  The 
familial history of schizophrenia presumably does not have 
definitive bearing on when the veteran developed 
schizophrenia, and the fact that the veteran initially 
checked yes on a questionnaire is not deemed relevant.

Evaluating all the evidence of preexistence, including the 
fact that at no time in service or after service (other than 
once to a VA psychologist) did the veteran describe 
psychiatric symptoms prior to service, it is determined that 
the total evidence does not rise to the level of clear and 
unmistakable evidence of preexistence of schizophrenia.  

Because the preexistence of schizophrenia has not been 
established, it is not necessary to determine whether it was 
aggravated during active service; however, it must still be 
determined whether schizophrenia was incurred in or became 
manifested to a degree of 10 percent within a year of 
discharge from active service.  In making this determination, 
it must be emphasized that the standard to be applied is the 
"at least as likely as not" standard.  That is to say, 
service connection is warranted if the evidence supports the 
claim or is in relative equipoise. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) 

Under this standard, the evidence supports the veteran's 
claim.  Although there is no evidence that schizophrenia was 
diagnosed in service, the VA psychologist noted that the 
veteran had schizophrenia in service, and after reviewing the 
record and noting the veteran's psychiatric treatment in 
service, he indicated that the veteran had had a "psychotic 
episode" in service.  Under these circumstances, it is 
determined that the veteran's current schizophrenia is 
related to his psychiatric treatment during service.  
Accordingly, service connection is warranted for 
schizophrenia.  


ORDER

Service connection for schizophrenia is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

